         Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                  :

              - v. -                      :             18 Cr. 443 (PAE)

RICHARD LAUGEL,                           :

                            Defendant.    :

------------------------------------x




                THE GOVERNMENT’S SENTENCING MEMORANDUM




                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York
                                          Attorney for the United States of America



Alison Moe
Jacob Warren
Assistant United States Attorneys
       - Of Counsel -
          Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 2 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x

UNITED STATES OF AMERICA                             :

               - v. -                                :              18 Cr. 443 (PAE)

RICHARD LAUGEL,                                      :

                             Defendant.              :

------------------------------------x

                                SENTENCING MEMORANDUM

       The Government respectfully submits the following memorandum in connection with the

sentencing of defendant Richard Laugel in the above-captioned case, which is scheduled for March

20, 2019 at 10:00 a.m. Under the United States Sentencing Guidelines (the “Guidelines” or

“U.S.S.G.”), and as set forth in the plea agreement signed on November 8, 2018 (the “Plea

Agreement”), the applicable sentencing range is 121 to 151 months of imprisonment.

       For the reasons set forth below, the Government submits that a sentence within the

guidelines range of 121 to 151 months of imprisonment would be sufficient but not greater than

necessary to serve the legitimate purposes of sentencing set forth in Title 18, United States Code,

Section 3553(a), and that a significant term of incarceration is appropriate and warranted to serve

those purposes of sentencing.




                                                2
           Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 3 of 8



I. Factual Background

         On March 2, 2016, the defendant placed a pipe bomb under the rear tire well of his

 neighbor’s car, which was parked nearby their apartment building in the Bronx, New York. The

 defendant then waited for his neighbor (the “Victim”) to leave the apartment building and get

 into his car. When the Victim drove away, the defendant followed by car. A few blocks later,

 the defendant activated the bomb using a remote-detonation device. As the car passed in front of

 a church, the device exploded, creating a loud noise and a flash of light from a fireball. The force

 of the explosion blew out the airbags in the car and buckled the car doors. Although the device

 was placed near the gas tank of the car, the gas tank did not ignite. The Victim was not injured

 by the explosion. See Probation Office’s Pre-Sentence Investigation Report (“PSR”) ¶ 11.

         The explosive device and fragmentation from the bomb were recovered by a crime scene

 unit, and subsequently evaluated by explosives experts at the Federal Bureau of Investigation.

 Following a complete forensic analysis, the FBI determined that the device was an improvised

 explosive device, or IED, commonly known as a pipe bomb. The pipe was loaded with nails,

 which increased the potential lethality of the device. Attached to the device was a butane

 canister, which magnified the fireball effect of the explosion when the bomb detonated. PSR

 ¶ 11.

         On March 5, 2016, Laugel was arrested and charged by the Bronx District Attorney’s

 Office with first degree arson and attempted murder in the second degree. On February 6, 2018,

 the defendant was released from state custody on bail, over the objection of the Bronx District

 Attorney’s Office. In total, the defendant served approximately 23 months in state custody. PSR

 ¶ 12.

         On May 22, 2018, while the defendant was on bail, agents with the Department of

 Homeland Security executed a search warrant at the defendant’s residence in the Bronx, based


                                                  3
            Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 4 of 8



  on a pattern of activity indicative of an illegal operation for distributing alprazolam—commonly

  known as Xanax. PSR ¶ 20. During the search, agents recovered evidence that the defendant

  was: (1) manufacturing firearms and firearms silencers in his garage, and (2) using pill press

  machines to manufacture Xanax pills for distribution online. PSR ¶¶ 21-22.

         The defendant was arrested on or about May 23, 2018, pursuant to a Complaint in this

  District. Thereafter, the Bronx District Attorney’s Office agreed that prosecution of the state

  case would be dismissed in furtherance of federal charges. On June 19, 2018, the defendant

  consented to the filing of an Information, charging the defendant in four counts with: (1)

  destruction of property by means of fire or explosive, in violation of 18 U.S.C. § 844(i); (2) use

  of a destructive device during and in furtherance of a crime of violence, in violation of 18 U.S.C.

  § 924(c)(1)(B)(ii); (3) unlawful possession of firearms silencers, in violation of 18 U.S.C.

  §§ 5861(d) and 5871; and (4) possession of narcotics with intent to distribute, in violation of 21

  U.S.C. §§ 841(b)(1)(C) and 841(b)(2).

         To date, the defendant has served approximately ten months in federal custody.

II. The Pre-Sentence Report and the Applicable Sentencing Guidelines Range

         On November 8, 2018, the defendant pleaded guilty, pursuant to a plea agreement, to

  Counts One, Three, and Four of the Information, charging him with possessing with destruction

  of property by means of fire or explosive, in violation of 18 U.S.C. § 844(i); unlawful possession

  of firearms silencers, in violation of 18 U.S.C. §§ 5861(d) and 5871; and possession of narcotics

  with intent to distribute, in violation of 21 U.S.C. § 841(b)(2).

         The Plea Agreement contained a stipulated Sentencing Guidelines range of 121 to 151

  months’ imprisonment (the “Stipulated Guidelines Range”), based on an offense level of 32 and

  a Criminal History Category of I. Furthermore, Count One carries a mandatory minimum term of

  sixty months’ imprisonment. In addition, the Plea Agreement provided that “[t]he parties agree


                                                    4
             Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 5 of 8



   not to seek a sentence outside of the Stipulated Guidelines Range, or suggest in any way that the

   Probation Office or the Court consider a sentence outside of the Stipulated Guidelines Range.”1

          The Pre-Sentence Report (“PSR”) prepared by the United States Probation Department

   likewise calculates a Sentencing Guidelines range of 121 to 151 months’ imprisonment, based on

   an offense level of 32 and a Criminal History Category of I. The Probation Department

   recommends a sentence of 121 months’ imprisonment.

III. Discussion

          The application of the statutory sentencing factors set forth in Title 18, United States

   Code, Section 3553(a) weigh in favor of a sentence within the Stipulated Guidelines Range. The

   factors particularly applicable here include the need for the sentence to reflect the nature and

   seriousness of the offense, and to promote respect for the law. See 18 U.S.C. § 3553(a).

          A. The Nature and Seriousness of the Offense

          First, a sentence within the Stipulated Guidelines Range would reflect the seriousness of

   the defendant’s conduct and provide just punishment for the offense. 18 U.S.C. § 3553(a)(1),

   (2)(A). Without question, the defendant has committed exceptionally serious crimes. The

   defendant detonated a pipe bomb in the Bronx. The bomb exploded on a public street, in front of

   a church. As the bomb exploded, metal fragmentation from the bomb traveled at a speed faster

   than a bullet as it dispersed in a radius around the scene of the explosion.

          It is incredibly fortunate that neither the Victim nor any bystanders were harmed by either

   the blast of the explosion or the fragmentation it caused. However, this was a dangerous bomb



   1
    The Plea Agreement also contained a clause that stated that “[t]he parties agree that the period
   of incarceration that the defendant served in state custody in connection with the offense conduct
   should not be credited towards the sentence imposed in this case.” However, the Probation
   Department has informed the Government that, absent an express order from the Court at
   sentencing, the Bureau of Prisons is likely to credit the period of time the defendant previously
   served in state custody—that is, 23 months—toward his federal sentence.

                                                     5
          Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 6 of 8



that posed a threat to human life. The defendant put countless people at risk even before the

bomb detonated, from the unsuspecting residents who were at home while the defendant built a

bomb inside his apartment, to the bystanders who walked by the Victim’s parked car without

knowing a live bomb was underneath. A significant term of incarceration is warranted to reflect

the defendant’s dangerous and violent actions.

       The disturbing nature of the defendant’s conduct is underscored by the fact that this bomb

was the product of the defendant’s calculated choices: the choice to build a bomb and attach it

under the victim’s car; the choice to lie in wait for the victim to go to his car; the choice to

secretly follow the victim and remote-detonate the device. These choices are gravely serious,

and the Government submits that a sentence within the Stipulated Guidelines Range is necessary

to reflect the gravity of the offense conduct.

       B. The Need to Provide Specific Deterrence and Promote Respect for the Law

       The offense conduct in this case demonstrates a pattern of behavior that makes clear that

a sentence within the Stipulated Guidelines Range is necessary to provide specific deterrence and

to promote respect for the law. 18 U.S.C. § 3553(a)(1), (2)(B). That is because the offense

conduct in this case is not limited to the bombing—the defendant stands convicted of narcotics

and weapons offenses, as well. Significantly, the timeline of events reflects that the defendant

was operating his Xanax distribution business before the bombing incident, that he continued to

manage some of the logistics of the business while he was in state custody awaiting trial, and that

he returned to operating the business when he was released on bail from the state.

       It bears emphasizing that the defendant was on bail for pending arson and murder

charges at the time federal agents discovered both the defendant’s stash of illegal silencers and

firearms and his illegal Xanax distribution business. At the very least, an indictment charging

the defendant with murder should have been a wake-up call to the defendant to abandon his drug


                                                   6
          Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 7 of 8



business and dispose of his cache of silencers, and yet the defendant continued to mix drugs and

sell them on the dark web, and he maintained a private arsenal of illegal firearms and firearms

parts. Accordingly, a sentence within the Stipulated Guidelines Range is necessary both to

provide specific deterrence and to promote respect for the law.

       C. The Defense Arguments

       The defendant’s sentencing submission discusses, at length, the defendant’s personal

history and struggles with psychological issues. These factors are appropriately considered by

the Court as part of its analysis of the defendant’s background and characteristics, but they do

not compel a variance from the Stipulated Guidelines Range, given the gravity of the offense

conduct. Indeed, defense counsel does not advocate for a sentence outside the Stipulated

Guidelines Range, in keeping with the Plea Agreement. The Government recognizes that there

are mitigating factors in this case, and the Government took these considerations into account

during the course of the plea discussions between the parties. The Government respectfully

submits that the Stipulated Guidelines Range reflects the Government’s careful consideration of

both the circumstances of the offense and the mitigating circumstances surrounding the

defendant’s background.




                                                 7
            Case 1:18-cr-00443-PAE Document 22 Filed 03/13/19 Page 8 of 8



IV. Conclusion

         For the reasons set forth above, the Government respectfully submits that a sentence

  within the applicable Sentencing Guidelines range of 121 to 151 months’ imprisonment would

  be appropriate in this case.


  Dated: New York, New York
         March 13, 2019

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:     /s Alison Moe
                                                     Alison Moe/Jacob Warren
                                                     Assistant United States Attorneys
                                                     (212) 637-2225/2264

  cc: Troy Smith, Esq. (by ECF)




                                                 8
